810 A.2d 636 (2002)
Theresa SNYDER, Francis Snyder, Richard Snyder, Janet Snyder, William Hardesty, Mrs. William Hardesty, Francis Flannery, Dorothy Flannery, Charles Wagner, Edward Koszarek, Mrs. Edward Koszarek, Dr. Anna O'Riordan, William McCloskey, Patricia McCloskey, Dorothy Ward, Dorothy Woods, James Fallon, Regina Gillespie, Joseph Sprat, Elizabeth Morris, Donna Sprat, Daniel McCartney, Irene McCartney and David Peppelman, Appellants,
v.
The ZONING HEARING BOARD OF WARMINSTER TOWNSHIP, Appellee,
Planned Parenthood Association of Bucks County, Intervenor,
Warminster Township, Intervenor.
Supreme Court of Pennsylvania.
Argued October 21, 2002.
Decided November 13, 2002.
James T. Owens, West Chester, for appellants, Theresa Snyder, et al.
Stephen B. Harris, Warrington, for appellee, Zoning Hearing Bd. of Warminster Tp.
*637 Andrew W. Bonekemper, Marc D. Jonas, Lansdale, for Intervenor, Planned Parenthood Ass'n of Bucks County.
Stephen B. Harris, Warrington, for Intervenor, Warminster Tp.
Before ZAPPALA, C.J., and CAPPY, CASTILLE, NIGRO, NEWMAN, SAYLOR and EAKIN, JJ.

ORDER
PER CURIAM.
Appeal dismissed as having been improvidently granted.